                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:19-CV-201-BO

 INRE:                                                 )
                                                       )
 LAKETTA MALOURICA HUSSAIN,                            )
                                                       )              ORDER
                                                       )
                Appellant.                             )



         This matter is before the Court on appeal from the United States Bankruptcy Court in the

 Eastern District of North Carolina. [DE l]. For the reasons discussed below, the Court, on

 recommendation from the bankruptcy judge [DE 5] and pursuant to Federal Rule of Bankruptcy

 Procedure 8009, hereby dismisses the case.

         Federal Rule of Bankruptcy Procedure 8009 requires that an appellant from bankruptcy

 court "file with the bankruptcy clerk and serve on the appellee a designation of the items to be

 included in the record on appeal and a statement of the issues to be presented" within 14 days after

 appellant's notice of appeal as of right becomes effective or an order granting leave to appeal is

 entered. Fed. R. Bankr. P. 8009(a).

         Here, appellant filed a notice of appeal with this Court on October 2, 2019, appealing an

 order of the bankruptcy court entered September 19, 2019. [DE 1, 1-1]. On October 4, 2019, the

· bankruptcy court entered an appeal memorandum, which provided notice that within 14 days after

the filing of the notice of appeal, appellant must file a designation of items to be included in the

record on appeal and statement of issues to be presented, pursuant to Federal Rule of Bankruptcy

 Procedure 8009. In re: Hussain, No. 18-04238-5-SWH (Bankr. E.D.N.C. Oct. 4, 2019).
         As of the bankruptcy judge's recommendation for dismissal to this Court on October 30,

 2019, appellant had not filed the necessary documents or explained her failure to do so. Review

 of the bankruptcy court's docket reveals that appellant has not complied with Rule 8009 as of the

. date of entry of this order. Therefore, this case is dismissed for appellant's failure to comply with

the rules of bankruptcy procedure.

                                           CONCLUSION

        The Court DISMISSES the appeal WITHOUT PREJUDICE. The clerk is DIRECTED to

close the case.



SO ORDERED, this      __/...1::_ day ofNovember, 2019.

                                                ERRENCE W. BOYLE
                                               CHIEF UNITED STATES DIST




                                                  2
